 1 JOHN MEYER
   225629
 2 16024 W. Brian Ave.
   Kerman, CA 93630
 3 Telephone: (559) 385-1565

 4
     Attorney for CARLOS VILLA-LOZANO
 5

 6
                                 IN THE UNITED STATES DISTRICT COURT
 7
                                     EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                            CASE NO. 1:18-CR-00276-LJO-SKO
10                                  Plaintiff,            STIPULATION REGARDING A RETURN OF
                                                          DEFENDANTS PASSPORTS; FINDINGS AND
11                          v.                            ORDER
12   CARLO VILLA-LOZANO                                   DATE: February 3, 2020
                                  Defendant.
13

14
                                                  STIPULATION
15
                    1.     On December 21st, 2018, Mr. Villa Lozano was ordered to turn his passport into
16
                   the clerk’s office as a condition of his pre-trial release.
17
                    2.     As a result, he turned in his passport to the clerk’s office.
18
                    3.     According to probation, the passports are still located in the clerk’s property vault.
19
                    4.     Mr. Villa Lozano has been sentenced to 12-month house arrest, with supervised
20
                   release to follow.
21
                    5.     Based on the above-stated findings, the parties stipulate and ask the court to order
22
                   the following:
23
                                                               ORDER
24
                    1.   The court hereby orders the clerks office to return the passport of Mr. Villa Lozano
25
                         to Mr. Villa Lozano. Passport #432066244.
26
27                                                                         IT IS SO STIPULATED.
28

      STIPULATION RE: RETURN OF PASSPORTS; [PROPOSED]     1
30    FINDINGS AND ORDER
     Dated: February 3, 2020                                  McGREGOR W. SCOTT
 1                                                            United States Attorney
 2
                                                              /s/ KAREN A. ESCOBAR
 3                                                            KAREN A. ESCOBAR
                                                              Assistant United States Attorney
 4

 5
     Dated: February 3, 2020                                  /s/ JOHN MEYER
 6                                                            JOHN MEYER
 7                                                            Counsel for Defendant
                                                              CARLOS VILLA-LOZANO
 8

 9
10

11                                                      ORDER

12
     IT IS SO ORDERED.
13

14
       Dated:     February 5, 2020
                                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION RE: RETURN OF PASSPORTS; [PROPOSED]     2
30    FINDINGS AND ORDER
